

PURCHASE AND SALE AGREEMENT
 
Dated as of December 10, 2010
 
among
 
VARIOUS ENTITIES LISTED ON SCHEDULE I,
 
as the Originators,
 
ARMSTRONG WORLD INDUSTRIES, INC.,
 
individually and as Servicer
 
and
 
ARMSTRONG RECEIVABLES COMPANY LLC
 

 
 
CONTENTS

ARTICLE I
 
AGREEMENT TO PURCHASE AND SELL
 
SECTION 1.1
Conveyance of Receivables 
2

 
SECTION 1.2
Timing of Purchases 
3

 
SECTION 1.3
Consideration for Purchases 
3

 
SECTION 1.4
Purchase and Sale Termination Date 
3

 
SECTION 1.5
Intention of the Parties 
3

 
ARTICLE II
 
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
 
SECTION 2.1
Purchase Report 
4

 
SECTION 2.2
Calculation of Purchase Price 
5

 
ARTICLE III
 
PAYMENT OF PURCHASE PRICE
 
SECTION 3.1
Contribution of Receivables and Purchase Price Payment 
5

 
SECTION 3.2
Company and L/C Note Allocations 
8

 
SECTION 3.3
Settlement as to Specific Receivables and Dilution 
8

 
SECTION 3.4
Reconveyance of Receivables 
10

 
SECTION 3.5
Letters of Credit 
10

 
ARTICLE IV
 
CONDITIONS OF PURCHASES
 
SECTION 4.1
Conditions Precedent to Initial Purchase 
10

 
SECTION 4.2
Certification as to Representations and Warranties 
12

 
SECTION 4.3
Additional Originators 
12

 
SECTION 4.4
Removal of Originators 
13

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
 
SECTION 5.1
Representations and Warranties Regarding the Originators 
13

 
SECTION 5.2
Representations and Warranties Regarding the Receivables 
17

 
SECTION 5.3
Reaffirmation of Representations and Warranties by the Originators
 18

 
SECTION 5.4
Ordinary Course of Business 
18

 
ARTICLE VI
 
COVENANTS OF THE ORIGINATORS
 
SECTION 6.1
Affirmative Covenants 
18

 
SECTION 6.2
Reporting Requirements 
20

 
SECTION 6.3
Negative Covenants 
21

 
SECTION 6.4
Substantive Consolidation 
22

 
 
i

--------------------------------------------------------------------------------

 
ARTICLE VII
 
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
 
SECTION 7.1
Rights of the Company 
23

 
SECTION 7.2
Responsibilities of the Originators 
23

 
SECTION 7.3
Further Action Evidencing Purchases 
24

 
SECTION 7.4
Application of Collections 
24

 
ARTICLE VIII
 
PURCHASE AND SALE TERMINATION EVENTS
 
SECTION 8.1
Purchase and Sale Termination Events 
25

 
SECTION 8.2
Remedies 
25

 
ARTICLE IX
 
INDEMNIFICATION
 
SECTION 9.1
Indemnities by the Originators 
26

 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.1
Amendments, etc 
27

 
SECTION 10.2
Notices, etc 
28

 
SECTION 10.3
No Waiver; Cumulative Remedies 
28

 
SECTION 10.4
Binding Effect; Assignability 
28

 
SECTION 10.5
Governing Law 
28

 
SECTION 10.6
Costs, Expenses and Taxes 
29

 
SECTION 10.7
SUBMISSION TO JURISDICTION 
29

 
SECTION 10.8
WAIVER OF JURY TRIAL 
29

 
SECTION 10.9
Captions and Cross References; Incorporation by Reference 
30

 
SECTION 10.10
Execution in Counterparts 
30

 
SECTION 10.11
Acknowledgment and Agreement 
30

 
SECTION 10.12
No Proceeding 
30

 
SECTION 10.13
Limited Recourse. The obligations of the Company under this Agreement are solely
the obligations of the Company 
31

 



 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont)

SCHEDULES
 
Schedule I
List of Originators and Jurisdiction of Organization

Schedule II
Location of Books and Records of Originators

Schedule III
Trade Names

Schedule IV
Actions/Suits

Schedule V
Notice Addresses for Company, Each Originator and Armstrong



EXHIBITS
 
Exhibit A
Form of Purchase Report

Exhibit B
Form of Company Note

Exhibit C
Form of L/C Note

Exhibit D
Form of Joinder Agreement


 
iii

--------------------------------------------------------------------------------

 

 
THIS PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of December
10, 2010, is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO
(each, in its capacity as originator hereunder, an “Originator”; and
collectively, “Originators”), ARMSTRONG WORLD INDUSTRIES, INC., individually
(“Armstrong”) and as initial Servicer (as defined below) and ARMSTRONG
RECEIVABLES COMPANY LLC, a limited liability company organized under the laws of
Delaware (the “Company”).
 
DEFINITIONS
 
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement of even date herewith (as the same exists as of the date hereof or as
it may be amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”), among the Company, as Seller,
Armstrong World Industries, Inc. (individually, “Armstrong”), as initial
Servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), Atlantic Asset Securitization LLC, as Conduit
Purchaser, and Crédit Agricole Corporate and Investment Bank, as Administrative
Agent, Related Committed Purchaser and LC Bank.  All references herein to months
are to calendar months unless otherwise expressly indicated.
 
BACKGROUND:
 
1. The Company is a special purpose entity, all of the issued and outstanding
voting shares of which are owned by the Originators;
 
2. The Originators generate Receivables in the ordinary course of their
businesses;
 
3. The Originators, in order to finance their respective businesses, wish to
sell Receivables to the Company, and the Company is willing to purchase
Receivables and the Related Rights from the Originators, on the terms and
subject to the conditions set forth herein;
 
4. The Originators and the Company intend this transaction to be a true sale or
contribution, as the case may be, of Receivables and Related Rights by each
Originator to the Company, providing the Company with the full benefits of
ownership of the Receivables, and the Originators and the Company do not intend
the transactions hereunder to be characterized as a loan from the Company to any
Originator; and
 
5. The Company intends to sell the Purchaser’s Interest in the Receivables and
Related Rights to the Purchasers pursuant to the Receivables Purchase Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
 
ARTICLE I
 
AGREEMENT TO PURCHASE AND SELL
 
SECTION 1.1 Conveyance of Receivables.  On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, hereby does (i) with respect to the Receivables contributed to the
Company pursuant to Section 3.1 (the “Contributed Receivables”), contribute to
the capital of, and transfer, assign and otherwise convey to the Company,
without recourse (except as expressly provided herein), and the Company hereby
agrees to, and hereby does, acquire all of such Originator’s right, title and
interest, whether now owned or hereafter acquired, in and to, and (ii) with
respect to any other Receivables sold to the Company hereunder (the “Sold
Receivables”), sell, transfer, assign and otherwise convey to the Company,
without recourse (except to the extent expressly provided herein), and the
Company agrees to purchase from such Originator, from time to time on or after
the Closing Date, but before the Purchase and Sale Termination Date (as defined
in Section 1.4 hereof), all of such Originator’s right, title and interest,
whether now owned or hereafter acquired, in and to:
 
(a) each Receivable of such Originator that existed and was owing to such
Originator at the opening of such Originator’s business on the Closing Date
(other than any Contributed Receivables);
 
(b) each Receivable generated by such Originator from and including the Closing
Date to but excluding the Purchase and Sale Termination Date;
 
(c) all rights to (but none of the obligations of) such Originator under all
Related Security;
 
(d) all amounts due or to become due to such Originator with respect to any of
the foregoing;
 
(e) all books and records of such Originator related to any of the foregoing,
and all Transaction Documents to which such Originator is a party, together with
all rights (but none of the obligations) of such Originator thereunder;
 
(f) all rights, remedies, powers, privileges, title and interest (but not
obligations) of such Originator in and to (x) each Lock-Box Account and each
Collection Account, (y) all amounts on deposit therein, and (z) any related
investment property (as such term is defined in the applicable UCC); and
 
(g) all Collections and other proceeds (as defined in the applicable UCC) and
products of any of the foregoing that are or were received by such Originator on
or after the Closing Date, including, without limitation, all funds which either
are received by such Originator, the Company or the Servicer from or on behalf
of the Obligors in payment of any amounts owed (including, without limitation,
invoice price, finance charges, interest and all other charges) in respect of
such Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Company or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any Receivable, and net proceeds of sale or other disposition of
repossessed goods or other collateral or property of the Obligors in respect of
Receivables, or any other parties directly or indirectly liable for payment of
such Receivables)
 
(clauses (a) through (g), collectively, the “Collateral”); provided, that upon
receipt by the Seller of the Repurchase Price with respect to any Receivable in
accordance with Section 3.3, such Receivable and all Related Rights immediately
shall cease to constitute Collateral hereunder and shall be reconveyed to the
applicable Originator in accordance with Section 3.4 and, thereafter, shall
cease to constitute a Receivable for all purposes hereunder.
 
All purchases and contributions hereunder are absolute and irrevocable and shall
be made without recourse (except as expressly provided herein), but shall be
made pursuant to, and in reliance upon, the representations, warranties and
covenants of the Originators set forth in this Agreement with respect to such
Receivables.  No obligation or liability to any Obligor on any Receivable is
intended to be assumed by the Company hereunder, and any such assumption is
expressly disclaimed.  The Company’s foregoing commitment to purchase
Receivables and the proceeds and rights described in clauses (c) through (g)
(collectively, the “Related Rights”) is herein called the “Purchase Facility.”
 
SECTION 1.2 Timing of Purchases.
 
(a) Closing Date Purchases.  Each Originator’s entire right, title and interest
in (i) each Receivable that existed and was owing to such Originator as of the
opening of such Originator’s business on the Closing Date and (ii) all Related
Rights with respect thereto automatically shall be, and shall be deemed to have
been, sold or contributed by such Originator to the Company on the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 
(b) Subsequent Purchases.  On or after the Closing Date, until the Purchase and
Sale Termination Date, each Receivable generated by each Originator and the
Related Rights thereto shall be, and shall be deemed to have been, sold by such
Originator to the Company immediately (and without further action) upon the
creation of such Receivable.
 
SECTION 1.3 Consideration for Purchases.  On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originators in accordance with Article III and to reflect
all contributions in accordance with Section 3.1.  With respect to the
Contributed Receivables, the Purchase Price therefore shall be deemed paid in
full in cash and returned to the Company as a capital contribution by Armstrong.
 
SECTION 1.4 Purchase and Sale Termination Date.  The “Purchase and Sale
Termination Date” shall be the earliest to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date (as
defined in Section 2.2) immediately following the day on which the Originators
shall have given at least 30 days’ prior written notice to the Company and the
Administrative Agent that the Originators desire to terminate this Agreement.
 
SECTION 1.5 Intention of the Parties.  It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of the Receivables and Related Rights,
including without limitation all Receivables, if any, constituting general
intangibles as defined in the UCC, and all Related Rights, be construed as a
valid and perfected sale and absolute assignment or contribution, as the case
may be (without recourse except as expressly provided herein) of such
Receivables and Related Rights by such Originator to the Company (rather than
the grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Company be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator.  However, if, contrary to the mutual intent of the
parties, any conveyance of Receivables and Related Rights, including without
limitation all Receivables, if any, constituting general intangibles as defined
in the UCC, is not construed to be both a valid and perfected sale and absolute
assignment or contribution of such Receivables and Related Rights, and a
conveyance of such Receivables and Related Rights that is prior to the rights of
and enforceable against all other Persons at any time, including without
limitation lien creditors, secured lenders, purchasers and any Person claiming
through such Originator, then, it is the intent of such Originator and the
Company that (i) this Agreement also shall be deemed to be, and hereby is, a
security agreement within the meaning of the UCC; and (ii) such Originator shall
be deemed to have granted to the Company as of the date of this Agreement, and
such Originator hereby grants to the Company a security interest in, to and
under all of such Originator’s right, title and interest in and to the
Receivables and the Related Rights now existing and hereafter created by such
Originator transferred or purported to be transferred hereunder.
 
ARTICLE II
 
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
 
SECTION 2.1 Purchase Report.  On the Closing Date and on the Business Day
immediately preceding each Settlement Date (each such date, a “Monthly Purchase
Report Date”), the Servicer shall deliver to the Company, each Originator and
the Administrative Agent a report in substantially the form of Exhibit A (each
such report being herein called a “Purchase Report”) setting forth, among other
things:
 
(a) Receivables purchased by the Company from each Originator (or, in the case
of Contributed Receivables, received by the Company from Armstrong) (i) in the
case of the Purchase Report to be delivered on the Closing Date, on the Closing
Date, and (ii) thereafter, during the period commencing on (and including) the
first day of the Settlement Period immediately preceding the calendar month in
which such Monthly Purchase Report Date occurs to (and including) the last day
of such Settlement Period; and
 
(b) the calculations described in Section 3.3(d) that are required to be
included in such Purchase Report;
 
provided, that if a Termination Event or Incipient Termination Event shall have
occurred and be continuing, the Servicer shall, if so requested by the
Administrative Agent, be required to deliver a Purchase Report to such Person
for the period so requested by such Person (including as frequently as weekly or
daily, provided, that such daily or weekly reporting shall only be required to
include (x) the aggregate Outstanding Balance of the Pool Receivables at the
beginning and end of each period covered, (y) aggregate sales during such
period, and (z) aggregate Collections during such period).
 
SECTION 2.2 Calculation of Purchase Price.  The “Purchase Price” to be paid to
each Originator for the Receivables and the Related Rights that are purchased
hereunder from such Originator shall be determined in accordance with the
following formula:
 
PP
=
OB x FMVD
where:
   
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.
FMVD
=
The “Fair Market Value Discount”, as measured on such Payment Date, which is
equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) the product of (A) the sum of (x) the Prime Rate on
such Payment Date and (y) the Servicing Fee Rate, and (B) a fraction, the
numerator of which is the Days’ Sales Outstanding (calculated as of the close of
business of the last Business Day of the calendar month immediately preceding
such Payment Date) and the denominator of which is 365.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that Originators are open for business.
 
“Prime Rate” means, for each monthly period covered by a Purchase Report, a
per annum rate equal to the “Prime Rate” as published in the “Money Rates”
section of The Wall Street Journal on the first day of such monthly period or if
such information ceases to be published in The Wall Street Journal, such other
publication as determined by the Administrative Agent in its sole discretion.
 
ARTICLE III
 
PAYMENT OF PURCHASE PRICE
 
SECTION 3.1 Contribution of Receivables and Purchase Price Payment.
 
(a) On the Closing Date, Armstrong shall, and hereby does, on a one-time basis,
contribute to the capital of the Company either, or a combination of, (i)
Receivables and Related Rights consisting of each Receivable of Armstrong that
existed and was owing to Armstrong on the Closing Date, beginning with the
oldest of such Receivables and continuing chronologically thereafter and/or (ii)
cash, in either case such that the aggregate Outstanding Balance of all such
Contributed Receivables plus the amount of cash, after giving effect to such
contribution, shall be at least equal to 25% of the Purchase Limit as of the
Closing Date.  The Company shall reflect a capital contribution on its books and
records from Armstrong contributing such Receivables or cash.  The value (the
“Contributed Value”) of any such capital contribution consisting of Receivables
and Related Rights shall be calculated using the formula set forth in the
Purchase Price.
 
(b) On the terms and subject to the conditions set forth in this Agreement, on
the Closing Date and each Payment Date thereafter, the Company agrees to pay to
each Originator the Purchase Price for the Receivables sold by such Originator
to the Company on such date.  Such Purchase Price on each such Payment Date
shall be paid:
 
 
3

--------------------------------------------------------------------------------

 
(i) To the extent that the Company has cash available therefor and such payment
is not prohibited under the Receivables Purchase Agreement, in cash (the amount
of such cash paid to Originators being allocated among the Originators on a pro
rata basis according to the Purchase Price owing to each Originator on such
Payment Date (but excluding from such cash Purchase Price with respect to any
Originator the aggregate stated amount of any Letters of Credit issued at the
request of such Originator in connection with such sale)).
 
(ii) To the extent that such Purchase Price owed to any Originator exceeds the
sum of (x) the amount of such Purchase Price paid by the Company in cash
pursuant to clause (i) above and (y) the amount of such Purchase Price paid by
the Company pursuant to the issuance of a Letter of Credit pursuant to clause
(iii) below, such Originator hereby agrees to make a subordinated loan (each, a
“Subordinated Loan”) to the Company in the amount of such excess.  Such
Subordinated Loans of an Originator shall be evidenced by a subordinated
promissory note in the form of Exhibit B with an initial principal balance
determined as of the Closing Date (each such promissory note, as it may be
amended, supplemented, indorsed or otherwise modified from time to time,
together with all promissory notes issued from time to time in substitution
therefor or renewal thereof in accordance with the Transaction Documents, being
herein called a “Company Note”).  The Subordinated Loans shall bear interest and
be payable as provided in the Company Note.  The principal balance (the “Company
Note Principal Balance”) of the Company Note issued to a particular Originator
shall equal (i) the sum of (x) the initial principal balance thereof plus (y)
the amount of any Subordinated Loans made to the Company by such Originator plus
(z) the amount of any Expired Undrawn Amounts in respect of the L/C Note issued
by such Originator minus (ii) the amount of principal payments (including any
deemed principal payments) made by the Company to such Originator pursuant to
the terms of such Company Note.
 
(iii) (1)         If any Originator so requests, the Company shall pay all or
part of such Purchase Price owed to such Originator by causing the Issuance of a
Letter of Credit (pursuant to the terms of the Receivables Purchase Agreement)
in favor of one or more beneficiaries selected by such Purchaser.  Such
Originator shall reimburse the Company for its expenses incurred in connection
with obtaining such Letter of Credit and shall also pay Company a fee in an
amount equal to 0.125% of the face amount thereof for procuring such Letter of
Credit; provided, that such fees and expenses may be offset against the
outstanding principal amount of the Company Note payable to such Originator.
 
(2) The face amount of each Letter of Credit issued at the request of an
Originator shall be applied (x) as a payment deduction from the applicable
Purchase Price otherwise payable by the Company to such Originator and (y) to
the extent such face amount exceeds such Purchase Price, as a reduction in the
aggregate outstanding principal amount of the Company Note of the applicable
Originator (the amounts described in clauses (x) and (y) above, the
“Availability Amounts”).
 
(3) Notwithstanding anything herein or in any other Transaction Document to the
contrary, it is understood and agreed that in no event shall any Originator have
any reimbursement or recourse obligations in respect of any Letter of Credit.
 
(4) In connection with the initial issuance of any such Letter of Credit at the
request of an Originator, the Company shall execute and deliver to such
Originator a note substantially in the form of Exhibit C (each such note, as it
may be amended, supplemented, indorsed or otherwise modified from time to time,
together with all notes issued from time to time in substitution thereof in
accordance with the Transaction Documents, being herein called an “L/C Note”) in
favor of such Originator, with an initial principal amount equal to the face
amount of such Letter of Credit.  In the event that a Letter of Credit is issued
at the request of an Originator, the principal amount of the applicable L/C Note
shall be increased by the face amount of such Letter of Credit (such amount, an
“L/C Principal Increase”).  In the event that a Letter of Credit is drawn upon,
the principal amount of the applicable L/C Note shall be reduced by the amount
of such draw (such amount, a “Drawn Amount”).
 
(5) In the event that any portion of a Letter of Credit (as the same may be
extended, replaced or renewed) expires undrawn, the principal amount of the
applicable L/C Note shall be reduced by such undrawn amount (the “Expired
Undrawn Amount”) and the principal balance of the Company Note in favor of the
relevant Originator shall be increased by such undrawn amount.  The parties
hereto agree and acknowledge that any Expired Undrawn Amounts that increase the
principal balance of any Company Note shall be deemed to be paid prior to any
other outstanding principal amounts on such Company Note.
 
(6) The parties hereto acknowledge and agree that the repayment of each L/C Note
shall be senior to repayment of the Company Notes.  The principal balance (the
“LC Note Principal Balance”) of the L/C Note issued to a particular Originator
shall equal at any time (i) the sum of (x) the initial principal balance thereof
plus (y) any L/C Principal Increase with respect to such L/C Note, minus (ii)
the sum of (x) the amount of principal payments (including any deemed principal
payments) made by the Company to such Originator pursuant to the terms of such
L/C Note plus (y) the amount of any Drawn Amounts in respect of such L/C Note
plus (z) the amount of any Expired Undrawn Amounts in respect of such L/C Note.
 
(c)  The Servicer shall make all appropriate record keeping entries with respect
to the Company Notes, the L/C Notes or otherwise to reflect the foregoing
payments and reductions and any reductions made pursuant to Section 3.3, and the
Servicer’s books and records shall constitute prima facie evidence of the
principal amount of, and accrued interest on, any Company Note or L/C Note at
any time.  Furthermore, the Servicer shall hold the Company Notes and the L/C
Notes for the benefit of the Originators.  Each Originator hereby irrevocably
authorizes the Servicer to mark the Company Notes or L/C Notes “CANCELED” and to
return such Company Notes or L/C Notes to the Company upon the final payment
thereof after the occurrence of the Purchase and Sale Termination Date.
 
SECTION 3.2 Company and L/C Note Allocations.  If any Originator desires that
the Company cause the Issuance of a Letter of Credit on a day on which the
Company is not purchasing any Receivables from such Originator, the Originator
shall be permitted to require the Seller to cause such an Issuance (subject to
payment of the amounts described in the second sentence of clause 3.1(b)(iii))
if and to the extent that the face amount of such Letter of Credit is less than
current outstanding principal balance of such Originator’s Company Note.  In
such event, the face amount of such Letter of Credit shall be offset against the
Company’s obligations to such Originator by a reduction in the aggregate
outstanding principal amount of the Company Note of such Originator.  In
connection with such Issuance, the outstanding balance of such Originator’s L/C
Note shall be increased by the amount of any reduction in the aggregate
outstanding principal amount of the Company Note of such Originator or deemed
payment of interest on such Company Note as set forth in the preceding sentence.
 
SECTION 3.3 Settlement as to Specific Receivables and Dilution.
 
(a) If, (i) on the day on which a Receivable is purchased from an Originator
hereunder, any of the representations or warranties set forth in Sections
5.1(j), 5.2(b) and 5.2(f) are not true with respect to such Receivable or (ii)
as a result of any action or inaction (other than solely as a result of the
failure to collect such Receivables due to a discharge in bankruptcy or similar
insolvency proceeding or other credit related reasons with respect to the
relevant Obligor) of such Originator, on any subsequent day, any of such
representations or warranties set forth in Sections 5.1(j), 5.2(b) or 5.2(f) is
no longer true with respect to such Receivable, then, promptly upon notice of
such inaccuracy, the applicable Originator shall repurchase such Receivable from
the Company for an amount equal to the Outstanding Balance thereof (such amount,
the “Repurchase Price”).  Any Repurchase Price with respect to such a Receivable
shall be paid in accordance with clause (c) below and, in the event that the
Servicer or the Company thereafter receives payment on account of such
Receivable, the Company promptly shall deliver such payments to such Originator.
 
(b) If, on any day, the Outstanding Balance of any Receivable (including any
Contributed Receivable) purchased from an Originator by the Company hereunder or
contributed to the Company hereunder is reduced or adjusted as a result of any
defective, rejected or returned goods or services, or any discount, revision,
cancellation, allowance or other adjustment made by any Originator, the Company
or the Servicer in the ordinary course of business (it being understood and
agreed that none of the foregoing shall be done for any credit-related reason)
or any setoff or dispute between any Originator or any Affiliate and an Obligor
as indicated on the books of the Company (or, for periods prior to the Closing
Date, the books of such Originator) (in each case other than solely as a result
of the failure to collect such Receivables due to a discharge in bankruptcy or
similar insolvency proceeding or other credit related reasons with respect to
the relevant Obligor), then the Purchase Price or the Contributed Value with
respect to such Receivable shall be reduced by the amount of such net reduction
(such amount, the “Net Reduction Amount”).  For the avoidance of doubt, if goods
in respect of any Receivable purchased from an Originator by the Company
hereunder or contributed to the Company hereunder are repossessed or foreclosed
by any Originator, the Company or the Servicer, the fair market value of such
goods upon such repossession or foreclosure shall be deemed to be Collections on
such Receivable hereunder.
 
 
4

--------------------------------------------------------------------------------

 
(c) Any Repurchase Price or Net Reduction Amount shall be paid by the applicable
Originator in the following manner:
 
(i) first, so long as the date of such payment is not an Amortization Day, the
amount of such Repurchase Price or Net Reduction Amount shall be deemed to be a
payment of the following amounts in the following order of priority:
 
(1)  
first, as a credit towards the amount of any Purchase Price payable to such
Originator on such date,

 
(2)  
second, as a payment of any accrued and unpaid interest owing to such Originator
under the terms of the applicable L/C Note,

 
(3)  
third, as a payment of any accrued and unpaid interest owing to such Originator
under the terms of the applicable Company  Note, and

 
(4)  
fourth, as a payment of the outstanding Company Note Principal Balance under the
applicable Company Note;

 
(ii) second, the applicable Originator shall deposit (in immediately available
funds) an amount equal to any unpaid Repurchase Price or Net Reduction Amount
into a Collection Account for application by the Servicer to the same extent as
if Collections of the applicable Receivable in such amount had actually been
received on such date.
 
(d) Each Purchase Report (other than the Purchase Report delivered on the
Closing Date) shall include a calculation of the Net Reduction Amounts and
Repurchase Prices, in each case that arose since the last Purchase Report
delivered hereunder (as indicated on the books of the Company).  Nothing herein
shall require the Company to take any action that would violate the terms of the
Receivables Purchase Agreement.
 
SECTION 3.4 Reconveyance of Receivables.  In the event that an Originator has
paid to the Company the full Repurchase Price of any Receivable pursuant to
Section 3.3, the Company shall automatically reconvey such Receivable to such
Originator, without representation or warranty, but free and clear of all liens,
security interests, charges, and encumbrances created by the Company.
 
SECTION 3.5 Letters of Credit.
 
          (a)           Upon the request of the Servicer (acting as agent for
each Originator as described in clause (b) below), and in accordance with the
terms and conditions for issuing Letters of Credit under the Receivables
Purchase Agreement and hereunder (including any limitations therein on the
amount of any such issuance), the Company agrees, on behalf of each Originator,
to cause the LC Bank to issue, on any day specified by the Servicer (for the
account of the Company and at the request of the applicable Originator or any
Affiliate designated by such Originator), Letters of Credit in favor of the
beneficiaries specified by the Servicer (on behalf of such Originator).  The
aggregate stated amount of Letters of Credit to be issued on any Payment Date on
behalf of any Originator shall not exceed the Availability Amounts with respect
to such Originator on such Payment Date.  Under no circumstances shall any
Originator (or any Affiliate thereof (other than the Company)) have any
reimbursement or recourse obligations in respect of any Letter of Credit.
 
(b)           Each Originator appoints the Servicer as its agent (on which
appointment the Company, the Sub-Servicers, the Administrative Agent, the LC
Bank and the Purchasers may rely until such Originator provides contrary written
notice to each such Person) to act on such Originator’s behalf to take all
actions and to make all decisions in respect of the issuance, amendment and
administration of the Letters of Credit, including requests for the issuance and
extension of Letters of Credit and the allocation of the stated amounts of
Letters of Credit against Purchase Price owed to particular Originators and
against Company Notes issued to particular Originators.  In the event that an
Originator or Servicer on its behalf requests a Letter of Credit hereunder, the
Servicer and such Originator shall on a timely basis provide the Company with
such information as is necessary for the Company to obtain such Letter of Credit
from the LC Bank, and the Servicer shall notify the relevant Originators, the
Company and the Administrative Agent of the allocations described in the
preceding sentence.  Such allocations shall be binding on the Company and each
Originator, absent manifest error.
 
(c)           Each Originator agrees to be bound by the terms of and conditions
of the Receivables Purchase Agreement relating to the Letters of Credit.
 
ARTICLE IV
 
CONDITIONS OF PURCHASES
 
SECTION 4.1 Conditions Precedent to Initial Purchase.  The initial purchase of
Receivables by the Company hereunder is subject to the condition precedent that
the Company and the Administrative Agent (as the Company’s assignee) shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Company and the Administrative Agent:
 
(a) A copy of the resolutions of the board of directors or managers or
authorized committee thereof of each Originator approving the Transaction
Documents to be executed and delivered by it and the transactions contemplated
hereby and thereby, certified by the secretary or assistant secretary of such
Originator;
 
(b) Good standing certificates (or applicable certificate or statement of like
effect in any applicable jurisdiction howsoever named) for each Originator
issued as of a recent date acceptable to the Company and the Administrative
Agent by the Secretary of State of the jurisdiction of such Originator’s
organization;
 
(c) A certificate of the secretary or assistant secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign the Transaction Documents to be executed and delivered
by it (on which certificate the Servicer, the Company and the Administrative
Agent may conclusively rely until such time as the Servicer, the Company and the
Administrative Agent shall receive from such Person a revised certificate
meeting the requirements of this clause (c));
 
(d) The certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State of the jurisdiction of such
Originator’s organization as of a recent date acceptable to the Servicer,
together with a copy of the by-laws or limited liability company agreement of
such Originator (including all amendments and modifications thereto), each duly
certified by the secretary or an assistant secretary of such Originator;
 
(e) Proper financing statements (Form UCC-1) in form ready to be filed on the
Closing Date, naming each Originator as the debtor/seller and the Company as the
buyer/assignor (and the Administrative Agent, for the benefit of the Purchasers,
as secured party/assignee) of the Receivables generated by such Originator, as
may be necessary or, in the Company’s or the Administrative Agent’s opinion,
desirable under the UCC of all appropriate jurisdictions to perfect the
Company’s ownership interest in all Receivables and such other rights, accounts,
instruments and moneys (including, without limitation, Related Security) in
which an ownership or security interest has been assigned to it hereunder;
 
(f) A written search report from a Person satisfactory to the Company and the
Administrative Agent listing all effective financing statements that name any of
the Originators as debtors or sellers and that are filed in all jurisdictions in
which filings may be made against such Person pursuant to the applicable UCC,
together with copies of such financing statements (none of which, except for
those described in the foregoing clause (e) (and/or released or terminated as
the case may be prior to the date hereof), shall cover any Receivable or any
Related Rights which are to be sold or contributed to the Company hereunder),
and tax and judgment lien search reports from all applicable jurisdictions
(including, without limitation liens of the Pension Benefit Guaranty
Corporation) showing no evidence of such liens filed against any Originator;
 
(g) Favorable opinions of (i) Weil, Gotshal & Manges LLP, special counsel to
Armstrong and the other Originators, (ii) Morgan, Lewis & Bockius LLP, special
Pennsylvania counsel to Armstrong, (iii) Bass, Berry & Sims PLC, special
Tennessee counsel to Armstrong Hardwood Flooring Company, and (iv) Mary Huwaldt,
Deputy General Counsel to Armstrong and the other Originators, in form and
substance satisfactory to the Company, the Administrative Agent and each
Purchaser;
 
(h) A Company Note in favor of each Originator, duly executed by the Company;
 
 
5

--------------------------------------------------------------------------------

 
(i) Evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Company’s and the Administrative Agent’s satisfaction; and
 
(j) A certificate from an officer of each Originator to the effect that such
Originator has placed on the most recent, and has taken all steps reasonably
necessary to ensure that there shall be placed on subsequent, data processing
reports an indication reasonably acceptable to the Company and the
Administrative Agent indicating that the Receivables described therein have been
sold to the Company pursuant to this Agreement and that an interest in the same
Receivables has been granted to the Administrative Agent (for the benefit of the
Purchasers) under the Receivables Purchase Agreement.
 
SECTION 4.2 Certification as to Representations and Warranties.  Each
Originator, by accepting the Purchase Price related to each purchase of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties made by it pursuant to in Article V, as from
time to time amended in accordance with the terms hereof, are true and correct
in all material respects on and as of such day, with the same effect as though
made on and as of such day (except for representations and warranties which
apply solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date).
 
SECTION 4.3 Additional Originators.  Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company and the
Administrative Agent; provided that following conditions are satisfied on the
date of such addition:
 
(a) the Servicer shall have given the Administrative Agent and the Company at
least sixty days’ prior written notice of such proposed addition and the
identity of the proposed additional Originator and shall have provided such
information with respect to such proposed additional Originator as the
Administrative may reasonably request;
 
(b) such proposed additional Originator has executed and delivered to the
Company and the Administrative Agent an agreement substantially in the form
attached hereto as Exhibit D (a “Joinder Agreement”);
 
(c) such proposed additional Originator has delivered to the Company, the
Administrative Agent each of the documents with respect to such Originator
described in Sections 4.1 and 4.2, in each case in form and substance
satisfactory to the Company, the Administrative Agent;
 
(d) the Administrative Agent shall have received, to the extent required by the
securitization program of any Conduit Purchaser, a written statement from each
applicable Rating Agency confirming that the addition of such Originator will
not result in a downgrade or withdrawal of the then current ratings of the
Notes; and
 
(e) no Termination Event or Incipient Termination Event shall have occurred and
be continuing.
 
SECTION 4.4 Removal of Originators. Any Originator hereunder may be removed from
this Agreement with the prior written consent of the Company, the Administrative
Agent and each Purchaser, in each case in its sole discretion; provided that (i)
the following conditions are satisfied on or before the date of such removal:
 
(a) the Servicer shall have given the Company, the Administrative Agent and each
Purchaser at least thirty days’ prior written notice of such proposed removal
and the identity of such Originator and shall have provided such other
information with respect to such Originator as the Administrative Agent or any
Purchaser may reasonably request;
 
(b) such proposed removed Originator has executed and delivered to the Company,
each other Originator, the Administrative Agent and each Purchaser an amendment
to this Agreement effecting the removal of such Originator in form and substance
acceptable to the Administrative Agent and each Purchaser; and
 
(c) no Termination Event or Incipient Termination Event shall have occurred and
be continuing immediately after giving effect to the removal of such Originator.
 
After giving effect to the removal of any Originator, such removed Originator
shall no longer be party to this Agreement or any other Transaction Document and
shall no longer have any obligations or rights thereunder (other than such
obligations which by their express terms survive termination of this Agreement
or such other Transaction Document).
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
 
In order to induce the Company to enter into this Agreement and to make
purchases and accept contributions hereunder, each Originator hereby represents
and warrants with respect to itself that each representation and warranty
concerning it or the Receivables sold or contributed by it hereunder made or
deemed made by such Originator is true and correct, and hereby makes the
representations and warranties set forth in this Article V (except for the
representations and warranties made in Section 5.1(m)(i), which are made only by
Armstrong):
 
SECTION 5.1 Representations and Warranties Regarding the Originators.  On the
Closing Date and on each date set forth in Section 5.3, each Originator
represents and warrants as follows:
 
(a) Corporate Existence and Power.  Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted, except if failure to have such licenses,
authorizations, consents, or approvals could not reasonably be expected to have
a Material Adverse Effect.
 
(b) Corporate and Governmental Authorization, Contravention.  The execution,
delivery and performance by such Originator of this Agreement and each of the
other Transaction Documents to which it is a party are within such Originator’s
company powers, have been duly authorized by all necessary company action,
require no action by or in respect of, or filing with (other than the filing of
the UCC financing statements and continuation statements contemplated hereunder
and disclosures and filings under applicable securities laws), any governmental
body, agency or official other than those actions which have been satisfied and
those filings which have been made, and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
organizational documents of such Originator or of any agreement, judgment,
injunction, order, decree or other instrument binding upon such Originator or
result in the creation or imposition of any lien  (other than liens in favor of
the Company and Administrative Agent under the Transaction Documents) on assets
of such Originator or any of its Subsidiaries which contraventions or defaults
could reasonably be expected to have a Material Adverse Effect with respect to
such Originator.
 
(c) Binding Effect of Agreement.  This Agreement and each of the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of such Originator enforceable against such Originator in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, liquidation, receivership, moratorium, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, regardless of whether enforceability is
considered in a proceeding in equity or at law.
 
(d) Accuracy of Information.  All information heretofore furnished by such
Originator to the Company, the Administrative Agent or any Purchaser for
purposes of or in connection with this Agreement and any other Transaction
Document or any transaction contemplated hereby or thereby (if prepared by such
Originator, or to the extent supplied by such Originator) is, and all such
information hereafter furnished by such Originator to the Company, the
Administrative Agent or any Purchaser will be, true and accurate in every
material respect as of the date such information is stated or certified (when
considered as a whole with such other information heretofore or hereafter
furnished by such Originator).  No information contained in any report delivered
pursuant to Section 6.2 or in any Purchase Report shall be incomplete by
omitting to state any material fact necessary to make such information not
misleading on the date as of which such information is dated or certified.
 
 
6

--------------------------------------------------------------------------------

 
(e) Actions, Suits.  Except as set forth in Schedule IV (and solely with respect
to such Originator), there are no actions, suits or proceedings pending or, to
the best of such Originator’s knowledge, threatened against or affecting such
Originator or its property, in or before any court, arbitrator or other body,
which could reasonably be expected to have a Material Adverse Effect upon the
ability of such Originator to perform its obligations under this Agreement or
any other Transaction Document to which it is a party.
 
(f) Taxes.  Such Originator has filed or caused to be filed all U.S. federal
income tax returns and all other material returns, statements, forms and reports
for taxes, domestic or foreign, required to be filed by it and has paid all
taxes payable by it which have become due or any assessments made against it or
any of its property and all other material taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority (other than those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP).
 
(g) Compliance with Applicable Laws.  Such Originator is in compliance with the
requirements of all applicable laws, rules, regulations and orders of all
governmental authorities, a breach of any of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect on
such Originator.
 
(h) Reliance on Separate Legal Identity.  Such Originator acknowledges that each
of the Purchasers and the Administrative Agent are entering into the Transaction
Documents to which they are parties in reliance upon the Company’s identity as a
legal entity separate from such Originator.
 
(i) Investment Company.  Such Originator is not an “investment company,” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(j) Financing Statements.  On or before the date ten (10) days after the Closing
Date, all financing statements and other documents, if any, required to be
recorded or filed in order to perfect the Company’s ownership interest in such
Receivable against all creditors of and purchasers from such Originator will
have been duly filed in each filing office necessary for such purpose, and all
filing fees and taxes, if any, payable in connection with such filings shall
have been paid in full.  No effective financing statement or other instrument
similar in effect covering any Receivable generated by such Originator or any
right related to any such Receivable that is of the type described in Section
1.1 is on file in any recording office except such as may be filed in favor of
the Company or the Originators, as the case may be, in accordance with this
Agreement or in favor of the Administrative Agent for the benefit of the
Purchasers in accordance with the Receivables Purchase Agreement.
 
(k) Names, Location and Offices.  Except as described in Schedule VI, such
Originator has not used any corporate names, tradenames or assumed names other
than its name set forth on the signature pages of this Agreement for at least
two years before the date hereof.  As of the date hereof, such Originator’s
jurisdiction of organization is as set forth on Schedule I hereto, and such
jurisdiction of organization has not been changed for at least four months
before the date hereof.  The offices where such Originator keeps all records
concerning the Receivables are located at the addresses set forth on Schedule II
hereto or such other locations of which the Company and the Administrative Agent
has been given written notice in accordance with the terms hereof.
 
(l) Bulk Sales, Margin Regulations, No Fraudulent Conveyance, Investment
Company.  No transaction contemplated hereby requires compliance with or will
become subject to avoidance under any bulk sales act or similar law.  No use of
funds obtained by such Originator hereunder will conflict with or contravene
Regulation T, U or X of the Federal Reserve Board.  No purchase hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.
 
(m) Financial Condition.                                          
 
(i) The consolidated financial statements of Armstrong and its consolidated
Subsidiaries as of December 31, 2009 and for the three fiscal quarters ended
September 30, 2010 and the related statements of income and shareholders’ equity
of Armstrong and its consolidated subsidiaries for the fiscal periods then
ended, copies of which have been furnished to the Company, each Purchaser and
the Administrative Agent, present fairly in all material respects the
consolidated financial condition of Armstrong and its consolidated subsidiaries
for the periods ended on such dates, all in accordance with GAAP consistently
applied, subject in the case of such quarterly statements to the absence of
footnotes; and since such date no event has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
(ii) On the date hereof, and on the date of each purchase or contribution
hereunder of any Receivable hereunder (both before and after giving effect to
such purchase or contribution), Armstrong and such Originator shall be Solvent.
 
“Solvent” means with respect to any Person at any time, a condition under which:
 
 
(A)
the fair value and present fair saleable value of such Person’s total assets is,
on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;

 
 
(B)
the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

 
 
(C)
such Person is and shall continue to be able to pay all of its liabilities as
such liabilities mature; and

 
 
(D)
such Person does not have unreasonably small capital with which to engage in its
current and in its anticipated business.

 
For purposes of this definition:
 
 
(I)
the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

 
 
(II)
the “fair value” of an asset shall be the amount which may be realized within a
reasonable time either through collection or sale of such asset at its regular
market value;

 
 
(III)
the “regular market value” of an asset shall be the amount which a capable and
diligent business person could obtain for such asset from an interested buyer
who is willing to Purchase such asset under ordinary selling conditions; and

 
 
(IV)
the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

 
(n) Licenses, Contingent Liabilities, and Labor Controversies.
 
(i) Such Originator has not failed to obtain any licenses, permits, franchises
or other governmental authorizations necessary to the ownership of its
properties or to the conduct of its business, which failure to obtain could
reasonably be expected to have a Material Adverse Effect with respect to such
Originator.
 
 
7

--------------------------------------------------------------------------------

 
(ii) To the Originator’s knowledge, there are no labor controversies pending
against such Originator that have had (or could be reasonably expected to have)
a Material Adverse Effect with respect to such Originator.
 
(iii) No actions or steps have been taken by the Pension Benefit Guaranty
Corporation, the “plan sponsor” (as defined in Section 3(16) of ERISA) or any
other entity, to terminate any “pension plan” (as defined in Section 3(2) of
ERISA), and no conditions exist and no events or transactions have occurred with
respect to such plans, that could be reasonably expected to have a Material
Adverse Effect with respect to such Originator.  No conditions exist and no
events or transactions have occurred with respect to a “multiemployer pension
plan” (as defined in Section 4001(a)(3) of ERISA) that could have (or could be
reasonably expected to have) a Material Adverse Effect with respect to such
Originator.
 
SECTION 5.2 Representations and Warranties Regarding the Receivables.  On the
date each Receivable is sold ,contributed or otherwise transferred to the
Company hereunder, the applicable Originator selling such Receivable represents
and warrants with respect to such Receivable as follows:
 
(a) Compliance with Applicable Laws.  Such Receivable does not contravene any
laws, rules or regulations applicable thereto or to such Originator
 
(b) Perfection.  Immediately preceding its sale of such Receivable, such
Originator was the owner of such Receivable, free and clear of any Adverse
Claims, and each such sale or contribution hereunder constitutes a valid sale,
transfer and assignment of all of such Originator’s right, title and interest
in, to and under such Receivable, free and clear of any Adverse Claims.
 
(c) Creation of Receivables.  Such Originator has exercised at least the same
degree of care and diligence in the creation of such Receivable, as it has
exercised in connection with the creation of receivables originated by it and
not so transferred hereunder.
 
(d) Credit and Collection Policy.  Such Originator has complied in all material
respects with its Credit and Collection Policy in regard to such Receivable and
related Contract.
 
(e) Enforceability of Contracts.  Each Contract related to such Receivable is
effective to create, and has created, a legal, valid and binding obligation of
the related Obligor to pay the outstanding balance of such Receivable,
enforceable against the Obligor in accordance with its terms (subject to
bankruptcy, insolvency and other laws affecting the rights of creditors),
without being subject to any defense, deduction, offset or counterclaim and such
Originator has fully performed its obligations under such Contract.
 
(f) Good Title.  Upon the creation of such Receivable sold or contributed or
otherwise conveyed or purported to be conveyed (and on the Closing Date for then
existing Receivables), the Company shall have a valid and perfected first
priority ownership interest in each such Receivable sold or contributed to it
hereunder, free and clear of any Adverse Claim.
 
SECTION 5.3 Reaffirmation of Representations and Warranties by the
Originators.  On each day that a new Receivable is created, and when sold to the
Company hereunder, the Originator with respect to such Receivable shall be
deemed to have certified (severally and not jointly) that all representations
and warranties set forth in Section 5.1 (except for the representations and
warranties made in Section 5.1(m)(i), which are made only by Armstrong), and
Sections 5.2(b) and (f) are true and correct on and as of such day.
 
SECTION 5.4 Ordinary Course of Business.  Each of the Originators and Company
represents and warrants as to itself that each remittance of Collections by or
on behalf of such Originator (or, in the case of the Company, by any Originator)
to the Company pursuant to the Transaction Documents and any related accounts of
amounts owing hereunder will have been (i) in payment of a debt incurred by such
Originator in the ordinary course of business or financial affairs of such
Originator and the Company and (ii) made in the ordinary course of business or
financial affairs of such Originator and the Company.
 
ARTICLE VI
 
COVENANTS OF THE ORIGINATORS
 
SECTION 6.1 Affirmative Covenants.  From the date hereof until the later of (i)
the Final Discharge Date and (ii) the date all obligations of the applicable
Originator to the Company and its assigns have been satisfied in full, such
Originator agrees, severally and not jointly:
 
(a) Compliance With Laws, Etc.  Such Originator shall comply in all material
respects with all applicable laws, rules, regulations and orders with respect to
the Receivables generated by it and the Contracts and other agreements related
thereto except where the failure to so comply would not materially and adversely
affect the collectibility of such Receivables or the rights of the Company
hereunder.
 
(b) General Information.  Such Originator shall furnish to the Company, the
Administrative Agent and each Purchaser such information as such Person may from
time to time reasonably request.
 
(c) Furnishing of Information and Inspection of Records.  Such Originator will
furnish to the Company and the Administrative Agent such information with
respect to the Receivables as the Company or the Administrative Agent may
reasonably request.  Such Originator shall, at any time and from time to time
during regular business hours and upon reasonable prior written notice
(i) permit the Company or the Administrative Agent, or their respective agents
or representatives, (A) to examine and make copies of and abstracts from all
books and records relating to the Receivables or other Related Rights and (B) to
visit the offices and properties of such Originator for the purpose of examining
such books and records, and to discuss matters relating to the Receivables,
other Related Rights or such Originator’s performance hereunder or under the
other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator
(provided that representatives of such Originator are present during such
discussions) having knowledge of such matters, in each case to the extent
reasonable; and (ii) without limiting the provisions of clause (i) above, from
time to time on the request of the Administrative Agent upon reasonable prior
written notice from the Company or the Administrative Agent permit certified
public accountants or other auditors reasonably acceptable to the Administrative
Agent (which may include the current auditors of such Originator) to conduct, a
review of its books and records with respect to the Receivables.  Such
examinations and visits shall be at the expense of the applicable Originator,
provided, that the Originator shall only be required to pay the expenses of one
such examination and visit by or at the request of the Administrative Agent
pursuant to this Section 6.1(c) per calendar year so long as no Purchase and
Sale Termination Event or Incipient Purchase and Sale Termination Event shall
have occurred and be continuing.
 
(d)  Keeping of Records and Books.  Such Originator will have and maintain (i)
administrative and operating procedures (including an ability to recreate
records if originals are destroyed), (ii) adequate facilities, personnel and
equipment and (iii) all records and other information reasonably necessary for
the collection of the Receivables originated by such Originator (including
records adequate to permit the daily identification of each new such Receivable
and all Collections of, and adjustments to, each existing such
Receivable).  Such Originator will give the Company, the Administrative Agent
and each Purchaser prior notice of any change in such administrative and
operating procedures that causes them to be materially different from the
procedures described to the Company, the Administrative Agent and each Purchaser
on or before the date hereof as such Originator’s then existing or planned
administrative and operating procedures for collecting Receivables.
 
(e) Performance and Compliance with Receivables and Contracts.  Such Originator
will at its expense timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under all Contracts
or other documents or agreements related to the Receivables, except where the
failure to so perform or comply could not reasonably be expected to have a
material adverse effect on the collectability of the Receivables or such
Originator’s ability to perform its obligations under the Transaction Documents.
 
 
8

--------------------------------------------------------------------------------

 
(f) Credit and Collection Policy.  Such Originator will comply with its Credit
and Collection Policy in all material respects in regard to each Receivable
originated by it and any related Contract or other related document or
agreement.
 
(g) Receivable Purchase Agreement.  Such Originator will perform and comply with
each covenant and other undertaking in the Receivables Purchase Agreement that
the Company undertakes to cause or instruct such Originator to perform, subject
to any grace periods for such performance provided for in the Receivables
Purchase Agreement.
 
(h) Preservation of Corporate Existence.  Such Originator shall preserve and
maintain its existence as a corporation, partnership or limited liability
company, as applicable, and all rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could be reasonably
expected to have a Material Adverse Effect with respect to such Originator.
 
(i) Jurisdiction of Organization; Location of Records.  Such Originator shall
keep its jurisdiction of organization, and the offices where it keeps its
records concerning or related to Receivables, at the address(es) referred to in
Schedule I or Schedule II, respectively, or, upon 30 days’ prior written notice
to the Company and the Administrative Agent, at such other locations in
jurisdictions where all action required by Section 7.3 shall have been taken and
completed.
 
(j) Preservation of Security Interest. Such Originator shall take any and all
action as the Administrative Agent may reasonably require to preserve and
maintain the perfection and priority of the security interest of the Company in
the Collateral pursuant to this Agreement.
 
(k) Instructions to Obligors.  Within 31 days after the Closing Date, such
Originator and/or the Servicer shall instruct each Obligor that makes payments
on Receivables owed to such Originator to an account other than a Lock-Box
Account or Collection Account as of the Closing Date to make future payments on
Receivables by wire transfer to any Lock-Box Account or Collection Account.
 
SECTION 6.2 Reporting Requirements.  From the date hereof until the latest of
the Final Discharge Date and the date all obligations of the applicable
Originator to the Company and its assigns have been satisfied in full such
Originator will, unless the Administrative Agent, the Majority Purchasers and
the Company shall otherwise consent in writing, furnish to the Company and the
Administrative Agent (with a copy for each Purchaser) the following:
 
(a) Purchase and Sale Termination Events.  As soon as possible, and in any event
within two (2) Business Days after (i) the occurrence of any Purchase and Sale
Termination Event or (ii) such Originator becomes aware of any event that, with
notice or the passage of time or both, would become a Purchase and Sale
Termination Event (an “Incipient Purchase and Sale Termination Event”), such
Originator shall provide a written statement of a senior financial officer or
other similar officer of such Originator describing such Purchase and Sale
Termination Event or Incipient Purchase and Sale Termination Event and the
action that such Originator proposes to take with respect thereto, in each case
in reasonable detail;
 
(b) Proceedings.  As soon as possible and in any event within three (3) Business
Days after such Originator becomes aware thereof, written notice of (i) any
litigation, investigation or proceeding of the type described in Section 5.1(e)
not previously disclosed to the Company, the Administrative Agent and each
Purchaser and (ii) all material adverse developments that have occurred with
respect to any previously disclosed litigation, proceedings and investigations;
 
(c) Other.  Promptly, from time to time, such other information, documents,
records or reports respecting the Receivables or the conditions or operations,
financial or otherwise, of such Originator as the Company, the Administrative
Agent or any Purchaser may from time to time reasonably request in order to
protect the interests of the Company, the Purchasers or the Administrative Agent
under or as contemplated by the Transaction Documents; and
 
SECTION 6.3 Negative Covenants.  From the date hereof until the latest of the
Final Discharge Date and the date all obligations of the applicable Originator
to the Company and its assigns have been satisfied in full, such Originator,
severally and not jointly, agrees that it shall not:
 
(a) Sales, Liens, Etc.  Except as otherwise provided herein or in any other
Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any Receivable sold, contributed or otherwise conveyed or
purported to be sold, contributed or otherwise conveyed hereunder or related
Contract or Related Security, or any interest therein, or any Collections
thereon, or assign any right to receive income in respect thereof.
 
(b) Extension or Amendment of Receivables.  Except as otherwise permitted in
Section 4.2(a) of the Receivables Purchase Agreement, the applicable Credit and
Collection Policy and the terms hereof, extend, amend or otherwise modify the
terms of any Receivable in any material respect generated by it, or amend,
modify or waive, in any material respect, the provisions of any Contract related
thereto.
 
(c) Change in Business or Credit and Collection Policy.  (i) Make any change in
the character of its business that would reasonably be expected to have a
Material Adverse Effect, or (ii) make any material change in its Credit and
Collection Policy, in the case of either (i) or (ii) above, without the prior
written consent of the Administrative Agent.  No Originator shall make any
change in the Credit and Collection Policy without giving prior written notice
thereof to the Company, the Administrative Agent and each Purchaser.
 
(d) Receivables Not to be Evidenced by Promissory Notes or Chattel
Paper.  Except as otherwise provided in the Receivables Purchase Agreement in
regard to servicing, take any action to cause or permit any Receivable generated
by it that is sold or contributed by it hereunder to become evidenced by any
“instrument” or “chattel paper” (as defined in the applicable UCC).
 
(e) Mergers, Acquisitions, Sales, etc. (i) Be a party to any merger,
consolidation or other restructuring, except a merger, consolidation or other
restructuring where the Company and the Administrative Agent have each
(A) received 30 days’ prior notice thereof, (B) consented in writing thereto if
the resulting entity following such merger, consolidation or other restructuring
is any Person other than an Originator or Armstrong, (C) received executed
copies of all documents, certificates and opinions (including, without
limitation, opinions relating to bankruptcy and UCC matters) as the Company or
the Administrative Agent shall reasonably request and (D) been reasonably
satisfied that all other action to perfect and protect the interests of the
Company and the Administrative Agent, on behalf of the Purchasers, in and to the
Receivables to be sold by it hereunder and other Related Rights, as requested by
the Company or the Administrative Agent shall have been taken by, and at the
expense of such Originator (including the filing of any UCC financing
statements, the receipt of certificates and other requested documents from
public officials and all such other actions required pursuant to Section 7.3) or
(ii) directly or indirectly sell, transfer, assign, convey or lease (A) whether
in one or a series of transactions, all or substantially all of its assets or
(B) any Receivables or any interest therein (other than pursuant to this
Agreement).
 
(f) Lock-Box Banks.  Make any changes in its instructions to Obligors regarding
Collections (unless such instruction is to send Collections to a Lock-Box
Account or a Collection Account) or add or terminate any bank as a Lock-Box Bank
or a Collection Account Bank unless the requirements set forth in the
Receivables Purchase Agreement have been met.
 
(g) Accounting for Purchases.  Account for or treat (whether in financial
statements or otherwise) the transactions contemplated hereby in any manner
other than as sales and/or contributions of the Receivables and Related Rights
by such Originator to the Company.
 
(h) Transaction Documents.  Enter into, execute, deliver or otherwise become
bound after the Closing Date by any agreement, instrument, document or other
arrangement that restricts the right of such Originator to amend, supplement,
amend and restate or otherwise modify, or to extend or renew, or to waive any
right under, this Agreement or any other Transaction Document.
 
 
9

--------------------------------------------------------------------------------

 
SECTION 6.4 Substantive Consolidation.  Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Company’s identity as a legal entity separate from such
Originator and its Affiliates.  Therefore, from and after the date hereof, each
Originator agrees, severally and not jointly, to take, or refrain from taking,
as the case may be, all actions that are necessary to be taken or not to be
taken in order to ensure that the assumptions and factual recitations set forth
in the Specified Bankruptcy Opinion Provisions remain true and correct in all
material respects with respect to such Originator and comply in all material
respects with those procedures described in such provisions which are applicable
to such Originator.
 
ARTICLE VII
 
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
 
SECTION 7.1 Rights of the Company.  Each Originator hereby severally and not
jointly authorizes the Company, the Servicer or their respective designees or
assignees under the Receivables Purchase Agreement (including, without
limitation, the Administrative Agent, to the extent permitted in the Receivables
Purchase Agreement) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be sold, contributed or otherwise conveyed hereunder,
including, without limitation, indorsing the name of such Originator on checks
and other instruments representing Collections and enforcing such Receivables
and the provisions of the related Contracts that concern payment and/or
enforcement of rights to payment.
 
SECTION 7.2 Responsibilities of the Originators.  Anything herein to the
contrary notwithstanding:
 
(a) Collection Procedures.  Each Originator agrees to direct the Obligors with
respect to the Receivables sold, contributed or otherwise conveyed or purported
to be conveyed by it hereunder to make payments in respect of such Receivables
to a Lock-Box Account or a Collection Account or directly to a post office box
related to the relevant Lock-Box Account at a Lock-Box Bank.  Each Originator
further agrees to transfer any Collections that it receives directly to a
Collection Account within one (1) Business Day of receipt thereof, and agrees
that all such Collections shall be deemed to be received in trust (by book entry
or otherwise or, if requested by the Company or the Administrative Agent,
segregated in a separate account approved by the Company or the Administrative
Agent) for the Company and the Administrative Agent (for the benefit of the
Purchasers).
 
(b) Each Originator shall perform its obligations hereunder, and the exercise by
the Company or its designee of its rights hereunder shall not relieve such
Originator from such obligations.
 
(c) None of the Company, the Servicer, the Purchasers or the Administrative
Agent shall have any obligation or liability to any Obligor or any other third
Person with respect to any Receivables, Contracts related thereto or any other
related agreements, nor shall the Company, the Servicer, the Purchasers or the
Administrative Agent be obligated to perform any of the obligations of such
Originator thereunder.
 
(d) Each Originator hereby grants to the Servicer and the Administrative Agent
an irrevocable power of attorney, with full power of substitution, coupled with
an interest, to take in the name of such Originator (in the case of the
Administrative Agent, following the occurrence of a Termination Event) all steps
reasonably necessary or advisable to endorse, negotiate or otherwise realize on
any writing or other right of any kind held or transmitted by such Originator or
transmitted or received by the Company (whether or not from such Originator) in
connection with any Receivable or Related Right.
 
SECTION 7.3 Further Action Evidencing Purchases.  Each Originator agrees that
from time to time, at its expense, it will promptly execute, authorize and
deliver all further instruments and documents, and take all further action that
the Company, the Servicer or the Administrative Agent may reasonably request in
order to perfect, protect or more fully evidence the Receivables and Related
Rights purchased or contributed by the Company hereunder, or to enable the
Company to exercise or enforce any of its rights hereunder or under any other
Transaction Document.  Without limiting the generality of the foregoing, upon
the request of the Company, the Administrative Agent or any Purchaser, such
Originator will:
 
(a)  execute (if applicable), authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be reasonably necessary or appropriate;
 
(b) deliver to the Company copies of all Contracts relating to the Receivables
sold or contributed hereunder and all records relating to such Contracts and the
Receivables sold or contributed hereunder, whether in hard copy or in magnetic
tape or diskette format (which if in magnetic tape or diskette format shall be
compatible with the Servicer’s computer equipment); and
 
(c) on the Closing Date and from time to time, if requested thereafter, mark the
master data processing records that evidence or list such Receivables and
related Contracts with the indication set forth in Section 4.1(j).
 
Each Originator hereby authorizes the Company or its designee (including,
without limitation the Administrative Agent) to file one or more financing or
continuation statements, and amendments thereto and assignments thereof, without
the signature of such Originator, relative to all or any of the Receivables sold
or otherwise conveyed, or purported to be sold or conveyed by it hereunder, and
Related Rights now existing or hereafter generated by such Originator with
respect to such Receivables.  If any Originator fails to perform any of its
agreements or obligations under this Agreement, the Company or its designee
(including without limitation the Administrative Agent following the occurrence
of a Termination Event) may (but shall not be required to) itself perform, or
cause the performance of, such agreement or obligation, and the expenses of the
Company or its designee (including without limiting the Administrative Agent)
incurred in connection therewith shall be payable by such Originator.
 
SECTION 7.4 Application of Collections.  Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by applicable law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder before being applied to any other indebtedness of such Obligor.
 
 
10

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
PURCHASE AND SALE TERMINATION EVENTS
 
SECTION 8.1 Purchase and Sale Termination Events.  Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event”:
 
(a) The Facility Termination Date (as defined in the Receivables Purchase
Agreement) shall have occurred; or
 
(b) Any Originator shall fail to make any payment or deposit to be made by it
hereunder or any other Transaction Document when due and such failure continues
unremedied for three (3) Business Days after the applicable due date therefor;
or
 
(c) Any representation or warranty made or deemed to be made by any Originator
under or in connection with this Agreement, any other Transaction Documents, or
any other information or report delivered pursuant hereto or thereto shall prove
to have been false or incorrect in any material respect when made or deemed
made, and the event or condition making such representation or warranty false or
incorrect shall, solely to the extent capable of cure, continue unremedied for
fifteen (15) days after the earlier of (x) the date on which the Originator knew
of such event or condition and (y) the date on which written notice of such
failure or condition shall have been given to such Originator by the Company,
the Servicer, the Administrative Agent or any Purchaser; provided, however, that
no Purchase and Sale Termination Event shall occur pursuant to this clause (c)
as the result of a breach of a representation, warranty, statement or
certificate with respect to any Receivable or Related Rights in the event that
the Originator shall have satisfied its obligations with respect thereto under
Section 3.3; or
 
(d) Any Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and such failure shall remain unremedied for fifteen (15) days after the earlier
of (i) the date on which such Originator knew or should have known of such
failure and (ii) the date on which written notice of such failure shall have
been given to such Originator by the Company, the Servicer, the Administrative
Agent or any Purchaser.
 
SECTION 8.2 Remedies.
 
(a) Optional Termination.  Upon the occurrence and during the continuation of a
Purchase and Sale Termination Event, the Company shall, with the prior written
consent of the Administrative Agent, have the option, by notice to the
Originators (with a copy to the Administrative Agent and the Purchasers), to
declare the Purchase Facility as terminated.
 
(b) Remedies Cumulative.  Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Company shall have, in addition to all other rights and
remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.
 
ARTICLE IX
 
INDEMNIFICATION
 
SECTION 9.1 Indemnities by the Originators.  Without limiting any other rights
which the Company may have hereunder or under applicable law, each Originator,
severally and for itself alone, hereby agrees to indemnify the Company and each
of its officers, directors, employees and agents (each of the foregoing Persons
being individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including Attorney Costs (all of the
foregoing being collectively called “Purchase and Sale Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of the
failure of such Originator to perform its obligations under this Agreement or
any other Transaction Document, or arising out of the claims asserted against a
Purchase and Sale Indemnified Party relating to the transactions contemplated
herein or therein or the use of proceeds thereof or therefrom; excluding,
however, (i) Purchase and Sale Indemnified Amounts to the extent resulting from
gross negligence or willful misconduct on the part of such Purchase and Sale
Indemnified Party, (ii) any indemnification which has the effect of recourse for
non-payment of the Receivables due to a discharge in bankruptcy or similar
insolvency proceeding or other credit related reasons with respect to the
relevant Obligor and (iii) any net income or franchise tax imposed on such
Purchase and Sale Indemnified Party by the jurisdiction under the laws of which
such Purchase and Sale Indemnified Party is organized or any political
subdivision thereof.  Without limiting the foregoing, and subject to the
exclusions set forth in the preceding sentence, each Originator, severally for
itself alone, shall indemnify each Purchase and Sale Indemnified Party for
Purchase and Sale Indemnified Amounts relating to or resulting from:
 
(a) the transfer by such Originator of an interest in any Receivable to any
Person other than the Company;
 
(b) the breach of any representation or warranty made by such Originator (or any
of its officers) under or in connection with this Agreement or any other
Transaction Document, or any information or report delivered by such Originator
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;
 
(c) the failure by such Originator to comply with any applicable law, rule or
regulation of any Governmental Authority with respect to any Receivable
generated by such Originator sold, contributed or otherwise transferred or
purported to be transferred hereunder or the related Contract, or the
nonconformity of any Receivable generated by such Originator sold, contributed
or otherwise transferred or purported to be transferred hereunder or the related
Contract with any such applicable law, rule or regulation;
 
(d) the failure by such Originator to vest and maintain vested in the Company an
ownership interest in the Receivables generated by such Originator sold,
contributed or otherwise transferred or purported to be transferred hereunder
free and clear of any Adverse Claim;
 
(e) the failure to file, or any delay in filing, by such Originator financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivables
or purported Receivables generated by such Originator sold or otherwise
transferred or purported to be transferred hereunder, whether at the time of any
purchase or contribution or at any subsequent time to the extent required
hereunder;
 
(f) any dispute, claim, offset or defense (other than discharge in bankruptcy or
similar insolvency proceeding of an Obligor or other credit related reasons) of
the Obligor to the payment of any Receivable or purported Receivable generated
by such Originator sold or otherwise transferred or purported to be transferred
hereunder (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the services related to any such Receivable or the furnishing of
or failure to furnish such services;
 
(g) any product liability claim arising out of or in connection with services
that are the subject of any Receivable generated by such Originator; and
 
(h) any tax or governmental fee or charge (other than any tax excluded pursuant
to clause (iii) in the proviso to the preceding sentence), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which are required to be paid by reason of the purchase or
ownership of the Receivables generated by such Originator or any Related
Security connected with any such Receivables.
 
 
11

--------------------------------------------------------------------------------

 
 
If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each of the Originators,
severally and for itself alone, and Armstrong, jointly and severally with each
Originator, shall contribute to the amount paid or payable by such Purchase and
Sale Indemnified Party to the maximum extent permitted under applicable law.
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.1 Amendments, etc.
 
(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Company and each Originator, with the prior written consent of the
Administrative Agent.
 
(b) No failure or delay on the part of the Company, the Servicer, any Originator
or any third party beneficiary in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Company,
the Servicer or any Originator in any case shall entitle it to any notice or
demand in similar or other circumstances.  No waiver or approval by the Company
or the Servicer under this Agreement shall, except as may otherwise be stated in
such waiver or approval, be applicable to subsequent transactions.  No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.
 
(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.
 
SECTION 10.2 Notices, etc.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication or other electronic means) and shall be personally
delivered or sent by certified mail, postage prepaid, by facsimile, by
electronic mail or by regular or overnight mail, to the intended party at the
mailing address, facsimile number or electronic mail address of such party set
forth on Schedule V hereto (or in the case of the Administrative Agent or any
Purchaser, at their respective address for notice pursuant to the Receivables
Purchase Agreement) or at such other address, facsimile number or electronic
mail address as shall be designated by such party in a written notice to the
other parties hereto.  All such notices and communications shall be effective
(i) if personally delivered or sent by certified, regular or overnight mail,
when received and (ii) if transmitted by facsimile or electronic mail, when
receipt thereof is confirmed (any such transmission by facsimile or electronic
mail shall be followed by hard copy sent by first class mail).
 
SECTION 10.3 No Waiver; Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.  Without limiting
the foregoing, each Originator hereby authorizes the Company, at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of such Originator to the Company arising in connection with the
Transaction Documents (including, without limitation, amounts payable pursuant
to Section 9.1) that are then due and payable or that are not then due and
payable but have accrued, any and all indebtedness at any time owing by the
Company to or for the credit or the account of such Originator.
 
SECTION 10.4 Binding Effect; Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Company and each Originator and their
respective successors and permitted assigns.  No Originator may assign any of
its rights hereunder or any interest herein without the prior written consent of
the Company and the consent of the Administrative Agent.  This Agreement shall
create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until such
time as the parties hereto shall agree.  The rights and remedies with respect to
any breach of any representation and warranty made by any Originator pursuant to
Article V and the indemnification and payment provisions of Article IX and
Section 10.6 shall be continuing and shall survive any termination of this
Agreement.
 
SECTION 10.5 Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
 
SECTION 10.6 Costs, Expenses and Taxes.  In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
agrees to pay on demand:
 
(a) to the Company (and any successor and permitted assigns thereof and third
party beneficiaries thereof) all reasonable costs and expenses incurred by such
Person in connection with the enforcement of this Agreement and the other
Transaction Documents; and
 
(b) all stamp and other taxes (other than any such taxes specifically excluded
pursuant to clause (iii) in the proviso to the first paragraph of Section 9.1)
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other Transaction Documents to be delivered
hereunder, and agrees to indemnify each Purchase and Sale Indemnified Party
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.
 
SECTION 10.7 SUBMISSION TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
(A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW
YORK LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR THE FEDERAL
COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK OVER ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT; (B) AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE OR UNITED STATES FEDERAL COURT; (C) WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING; (D) IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES OF SUCH PROCESS TO SUCH PERSON AT ITS ADDRESS SPECIFIED IN SECTION
10.2; AND (E) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS SECTION 10.7
SHALL AFFECT THE COMPANY’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST ARMSTRONG, ANY
ORIGINATOR OR THEIR RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTIONS.
 
SECTION 10.8 WAIVER OF JURY TRIAL.  EACH PARTY HERETO WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND AGREES
THAT (A) ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND (B) ANY PARTY HERETO (OR ANY ASSIGNEE OR THIRD PARTY
BENEFICIARY OF THIS AGREEMENT) MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.
 
SECTION 10.9 Captions and Cross References; Incorporation by Reference.  The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.  References in this Agreement
to any underscored Section or Exhibit are to such Section or Exhibit of this
Agreement, as the case may be.  The Exhibits hereto are hereby incorporated by
reference into and made a part of this Agreement.
 
SECTION 10.10 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 10.11 Acknowledgment and Agreement.  (a) By execution below, Armstrong
and each other Originator expressly acknowledge and agree that all of the
Company’s rights, title, and interests in, to, and under this Agreement (but not
its obligations), shall be assigned by the Company to the Administrative Agent
(for the benefit of the Purchasers) pursuant to the Receivables Purchase
Agreement, and Armstrong and each other Originator consent to such
assignment.  Each of the parties hereto acknowledges and agrees that the
Purchasers and the Administrative Agent are third-party beneficiaries of the
rights of the Company arising hereunder and other the other Transaction
Documents to which any Originator is a party.
 
(b) By execution below, each Originator acknowledges that each Purchaser and the
Administrative Agent are entering into the Receivables Purchase Agreement in
reliance upon the Company’s identity as a legal entity separate from any
Originator.
 
SECTION 10.12 No Proceeding.  Each Originator and Armstrong hereby agree that,
prior to the date which is one year and one day after payment in full of any
amounts owed by the Company hereunder or under any other Transaction Document,
it will not institute against, or join with, encourage or cooperate with any
other Person in instituting, against the Company any Insolvency
Proceeding.  Each Originator and Armstrong further agree that notwithstanding
any provisions contained in this Agreement to the contrary, the Company shall
not, and shall not be obligated to, use any funds to pay any amount in respect
of any Company Note or L/C Note or otherwise to such Originator pursuant to this
Agreement unless the Company has received funds which may, subject to
Section 1.4 of the Receivables Purchase Agreement, be used to make such
payment.  Any amount which the Company does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or corporate obligation of the Company by such
Originator for any such insufficiency unless and until the provisions of the
foregoing sentence are satisfied.  The agreements in this Section 10.12 shall
survive any termination of this Agreement.
 
SECTION 10.13 Limited Recourse. The obligations of the Company under this
Agreement are solely the obligations of the Company.  No recourse shall be had
for the payment of any amount owing in respect of any fee hereunder or any other
obligation or claim arising out of or based upon this Agreement against any
member, employee, officer or director of the Company.  The agreements in this
Section 10.13 shall survive any termination of this Agreement.
 


 
[Signature Pages Follow]
 
 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
ARMSTRONG RECEIVABLES COMPANY LLC, as Purchaser




By:________________________________                                           
Name: Mark A. Telymonde
Title:   Assistant Treasurer


Address:          c/o Armstrong World Industries, Inc.
2500 Columbia Ave
Lancaster, PA 17603


Attention:     Mark A. Telymonde
Telephone:   (717) 396-3306
Fax:                (717) 396-6136





 
S-1
 



 
 

ORIGINATORS:
 


 
ARMSTRONG WORLD INDUSTRIES, INC., as an Originator
 
By:________________________________________
Name: Thomas J. Waters
Title:   Vice-President and Treasurer


 
ARMSTRONG HARDWOOD FLOORING COMPANY, as an Originator
 
By:________________________________________                                                                           
Name:  Thomas J. Waters
Title:    Treasurer


 


 

 
 
S-2
 



 
 

SERVICER:
 
ARMSTRONG WORLD INDUSTRIES, INC., as Servicer
 
By:________________________________________                                                                           
Name:  Thomas J. Waters
Title:     Vice-President and Treasurer

 
 
S-3
 



 
